 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   KEVIN L. SPANN,                                       Case No.: 2:17-cv-01848-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 19]
14   ROBERT BRYANT, et al.,
15          Defendant(s).
16         On October 10, 2018, the Court ordered Plaintiff to file a motion requesting service for any
17 Defendant for whom the Attorney General’s Office could not accept service. Docket No. 15 at 2-
18 3. On October 21, 2018, the Attorney General’s Office declined to accept service for Defendants
19 Bauman and Bryant. Docket No. 16. On November 21, 2018, Plaintiff filed USM 285 Forms for
20 service on Defendants Bauman and Bryant. Docket No. 19. The Court construes the filings of
21 pro se litigants liberally, e.g., Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013), and
22 construes Plaintiff’s filing of the USM 285 Forms as a motion requesting issuance of summonses
23 and for service by the United States Marshal Service.1 So construed, that motion is hereby
24 GRANTED.
25         Accordingly, the Court ORDERS as follows:
26         •   The United States Marshal Service shall serve the above Defendants.
27
          1
            Plaintiff is advised in any future case that he should file a document entitled “Motion for
28 Issuance of Summons and for Service.”

                                                    1
 1   •   The Clerk of the Court shall issue Summons to the above Defendants under seal, and
 2       deliver the complaint and those summonses to the United States Marshal Service for
 3       service.
 4   •   The Clerk of the Court shall also deliver to the United States Marshal Service the USM
 5       285 forms that Plaintiff filed (Docket No. 18).
 6   •   Defendants’ addresses shall remain sealed and shall not be provided to Plaintiff.
 7   •   Within twenty days after receiving from the U.S. Marshal a copy of the USM-285
 8       forms, showing whether service has been accomplished, Plaintiff must file a notice
 9       identifying whether the above Defendants were served. If Plaintiff wishes to have
10       service again attempted on an unserved defendant, a motion must be filed identifying
11       the unserved defendant and specifying a detailed name and/or address for said
12       defendant, or whether some other manner of service should be attempted.
13   •   Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, the deadline to
14       effectuate service is extended to April 15, 2019.
15   IT IS SO ORDERED.
16   Dated: February 14, 2019
17                                                           ______________________________
                                                             Nancy J. Koppe
18                                                           United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                              2
